NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DARRELL B. MILLS,                            )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-1154
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Howard L. Dimmig, II, Public Defender,
and Anthony W. Surber, Special Assistant
Public Defender, Bartow, for Appellant.

Darrell B. Mills, pro se,

Pamela Jo Bondi, Attorney General,
Tallahassee.


PER CURIAM.


              Affirmed.



CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.